 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1330 
In the House of Representatives, U. S.,

June 9, 2010
 
RESOLUTION 
Recognizing June 8, 2010, as World Ocean Day. 
 
 
Whereas in 2008, the United Nations General Assembly decided that, as of 2009, June 8 would be designated by the United Nations as “World Ocean Day”; 
Whereas many countries have celebrated World Ocean Day following the United Nations Conference on Environment and Development, which was held in Rio de Janeiro, Brazil, in 1992; 
Whereas World Ocean Day allows us the yearly opportunity to pay tribute to the ocean for what it provides; 
Whereas we have an individual and collective duty, both nationally and internationally, to protect, conserve, maintain, and rebuild our ocean and its resources; 
Whereas our present ocean stewardship is necessary to provide for current and future generations; 
Whereas the world depends on the health of our ocean for a full range of ecological, economic, educational, scientific, social, cultural, nutritional, and recreational benefits; 
Whereas the ocean is linked to adaptation to climate and other environmental change, foreign policy, and national and homeland security; 
Whereas we must ensure accountability for our actions, and serve as a model country promoting balanced, productive, efficient, sustainable, and informed ocean, coastal, and Great Lakes use, management, and conservation within the global community; and 
Whereas our ocean is in need of strong policies that support ecosystem-based management, coastal and marine spatial planning, informed science-based decision making and improved understanding, government coordination, regional ecosystem protection and restoration, enhanced water quality and sustainable practices on land, changing conditions in the Arctic as well as ocean, coastal, and Great Lakes observations and infrastructure: Now, therefore, be it  
 
That the House of Representatives recognizes World Ocean Day. 
 
Lorraine C. Miller,Clerk.
